DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received July 30, 2019.  
	The Instant Application is a continuation of Application 14/633,938, with a filing date of February 27, 2015.  
	Claims 1-20 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Akpala, U.S. Patent No. 10,380,656 B2, ("Akpala '656") in view of Chea et al., US PGPUB 2007/0078833 A1 ("Chea"). Although the claims at issue are not identical, they are not patentably distinct from each other because 

a feedback analysis module executable by one or more processors and configured to: 
cause presentation, within a graphical user interface of a computer system, of a plurality of graphical representations of different visible quantities, the graphical representations being selectable graphical user interface elements
Claims 1, 9, and 16 of Akpala '656: a feedback analysis module executable by one or more processors and configured to
cause presentation, within a graphical user interface of a computer system, of a plurality of graphical representations of different visible quantities, the graphical representations being selectable graphical user interface elements;
receive non-textual user feedback on a listing from a user by detecting user selection, within the graphical user interface, of one of the plurality of graphical representations;
Claims 1, 9, and 16 of Akpala '656: receive non-textual user feedback on a purchased item from a user by detecting user selection, within the graphical user interface, of one of the plurality of graphical representations.  Examiner note – a purchased item teaches a listing because it is a specific kind of listing (something purchased online) and therefore this is not patentably distinct.
Identify attributes of the listing 
Claims 1, 9, and 16 of Akpala '656: Identify attributes of the purchased item
A comment generator module executable by one or more processors and configured to:
	Obtain a plurality of potential comments based on the non-textual user feedback;
	Select one or more of the plurality of potential comments based on the attributes; 
	And cause the selected one or more of the plurality of potential comments to be displayed, in the graphical user interface, alongside the user selected one of the plurality of graphical representations, to the user for selection and posting, each of the plurality of potential comments being displayed in a separately selectable user interface element.    
	Claims 1, 9, and 16 of Akpala '656:
	A comment generator module executable by one or more processors and configured to:
	Obtain a plurality of potential comments based on the non-textual user feedback;
	Select one or more of the plurality of potential comments based on the attributes; 
	And cause the selected one or more of the plurality of potential comments to be displayed, in the graphical user interface, alongside the user selected one of the plurality of graphical representations, to the user for selection and posting, each of the plurality of potential comments being displayed in a separately selectable user interface element.    
Claims 1, 9, and 16 of Akpala '656: does not recite "Identify attributes of the listing based on information obtained by an entity other than the user; "  

	Chea teaches Identify attributes of the listing based on information obtained by an entity other than the user in pars 021-026:  A first user creates keywords (teaching attributes) from a web page of an initial list of keywords, or the words are automatically formatted.  A first user then determines keywords, or statistical checking is used.  Then, these keywords (which teach attributes) are presented to a user.  This is therefore based on information obtained by an entity other than the user because Chea's "first user" is obtaining keywords for the "second user," which teaches Akpala (instant application) user.
	It would have been obvious to one ordinarily skilled in the art before the notice of allowance date of Akpala '656 to modify Akpala '656 with the identify attributes of the listing teaching of Chea because Chea teaches that consistency with tags (attributes) can be achieved through Chea's teaching.  See par 008.  This consistency allows for statistical tracking of the product and prevents subjective and complex usage of language, for example, the similar uses of "strongest," "sturdiest," and "much better than this other weaker product."  Chea's teaching therefore streamlines and reduces ambiguity in language through selecting certain keywords.  Further, this is an obvious variation between the Instant claims and Akpala '656 because the variation only limits a source of information to 'not' be from the user (but could be from anywhere else).  For these reasons, one would be motivated to modify Akpala '656 with Chea.  
Per claims 2, 9, and 16, which are similar in scope, Akpala '656 and Chea teach the limitations of claims 1, 8, and 15.  Claims 2, 9, and 16 are not patentably distinct from claims 2, 10, and 17 of Akpala '656:
the determining comprising: obtaining user information regarding the user,
determining a user category' for the user based on the user information; weighting the identified attributes based on the user category; and selecting the n top attributes according to weight as relevant attributes.
Claims 2, 10, and 17 of Akpala '656: the determining comprising: obtaining user information regarding the user, determining a user category' for the user based on the user information; weighting the identified attributes based on the user category; and selecting the n top attributes according to weight as relevant attributes.
Per claims 3, 10, and 17, which are similar in scope, Akpala '656 and Chea teach the limitations of claims 2, 9, and 16.  Claims 3, 10, and 17 are not patentably distinct from claims 3, 11, and 18 of Akpala '656:
the weighting of the identified attributes also being based on item information.
Claims 3, 11, and 18 of Akpala '656:  the weighting of the identified attributes also being based on item information.
Per claims 4, 11, and 18, which are similar in scope, Akpala '656 and Chea teach the limitations of claims 3, 10, and 17.  Claims 4, 11, 18 are not patentably distinct from claims 4, 12, and 19 of Akpala '656:
the item information including item category
Claims 4, 12, and 19 Akpala '656: the item information including item category.
Per claims 5, 12, and 19, which are similar in scope, Akpala '656 and Chea teach the limitations of claims 2, 9, and 16.  Claims 5, 12, and 19 are not patentably distinct from claims 5, 13, and 20 of Akpala '656:
the determining a user category including matching the user information to profiling criteria in a data structure corresponding to a user category in a user category database
Claims 5, 13, and 20 of Akpala '656: the determining a user category including matching the user information to profiling criteria in a data structure corresponding to a user category in a user category database.
Per claim 6, Akpala '656 and Chea teach the limitations of claim 1.  Claim 6 is not patentably distinct from claim 14 in Akpala '656:
the non-textual user feedback includes a rating on a scale from low to high, and wherein the selecting includes selecting a positive comment if the non-textual user feedback is closer to the high of the scale than to the low of the scale.
Claim 14 of Akpala '656:
the non-textual user feedback includes a rating on a scale from low to high, and wherein the selecting includes selecting a positive comment if the non-textual user feedback is closer to the high of the scale than to the low of the scale.
Per claim 7, Akpala '656 and Chea teach the limitations of claim 1.  Claim 7 is not patentably distinct from claim 8 in Akpala '656:
the graphical user interface is displayed on a mobile device having limited screen space.

Per claims 13 and 20, which are similar in scope, Akpala '656 and Chea teach the limitations of claims 8 and 15.  Claims 13 and 20 are not patentably distinct from claims 6 and 21 in Akpala '656:
wherein the user feedback includes an overall rating of satisfaction with the listing.
Claims 6 and 21 of Akpala '656: wherein the user feedback includes an overall rating of satisfaction with the purchased item. – Note a purchased item being a species of a listing is not patentably distinct from a listing because a purchased item in this context is a kind of listing.  
Per claim 14, Akpala '656 and Chea teach the limitations of claim 7.  Claim 14 is not patentably distinct from claim 14 in Akpala '656:
the user feedback includes multiple ratings for specific categories of satisfaction with the listing.
Claim 7 of Akpala '656: the user feedback includes multiple ratings for specific categories of satisfaction with the purchased item. – Note a purchased item being a species of a listing is not patentably distinct from a listing because a purchased item in this context is a kind of listing.  
Therefore, claims 1-20 are rejected under non-statutory double patenting for being an obvious variant of Akpala, U.S. Patent No. 10,380,656 B2, in view of Chea et al., US PGPUB 2007/0078833 A1.

Prior Art Considered Relevant to Applicant's Disclosure
Applicant's claims are allowable over the following prior art made of record:  
Linh et al., "SYSTEM AND METHOD FOR CREATING A CUSTOMIZED SHOPPING EXPERIENCE FOR A USER," US PGPUB 2014/0089134 A1.
In par 0069, Linh teaches that that the user may specify what type of feedback the user would like to receive from users regarding a product.  However Linh does not teach that a plurality of potential comments based on the non-textual user feedback are generated, therefore Linh does not teach all the limitations of Applicant's claims.
Macdonald, Mark, "Why Online Store Owners Should Embrace Online Reviews," [online], published on September 11, 2014, available at: < https://www.shopify.com/blog/15359677-why-online-store-owners-should-embrace-online-reviews > 
On page 6, Macdonald teaches customer reviews with stars.  On pages 7-8, Macdonald teaches making reviews easy by writing text and pressing a button.  However Macdonald does not teach that a plurality of potential comments based on the non-textual user feedback are generated, therefore Linh does not teach all the limitations of Applicant's claims.
Valeanu, Andrian, "Useful jQuery Drop-Down Menu Scripts," [online] published on December 3, 2011, available at: < https://designmodo.com/jquery-drop-down-menu/ >
Entire document describes product review web design with drop down menus.  However, nowhere is taught that a plurality of potential comments based on the non-
Ojakaar et al., US PGPUB 2008/0071602 A1, there is a review writing assistant based on attributes, see par 066, but the plurality of potential comments are not based on the non-textual user feedback which are then selected based on attributes.  Therefore, Ojakaar does not teach all the limitations of Applicant's claims.  
Musgrove, US Pat No. 7,840,448, product attributes are generated from a database, see col 8 ln 62 – col 9 ln 35, but a plurality of potential comments are not obtained based on non-textual user feedback which is received on a listing from a user.  Therefore, Musgrove does not teach all the limitations of Applicant's claims.  
Boone, US PGPUB 2002/0078152 A1, “Method and Apparatus for Providing Predefined Feedback.”
Boone teaches predefined feedback comments but teaches changing the comments to “maintain a level of variety,” paragraph [0052] and does not teach selecting potential comments based on non-textual user feedback.  Therefore, Boone does not teach all the limitations of Applicant's claims.  
Bhatia, US PGPUB 2012/0323928 A1, “Automated Generation of Suggestions for Personalized Reactions in a Social Network.”
Bhatia teaches gathering information from many sources, including a “web server” (paragraph [0046]).  This information is then used to generate suggestions of messages that the user can send to another user.  Paragraph [0048].  Bhatia does not teach selecting one or more of the plurality of potential comments based on the attributes, and therefore Bhatia does not teach all the limitations of Applicant's claims.

Chandrasekar teaches selecting a non-textual feedback indicator (paragraph [0022]) that also records “context data” such as the user ID and time data, which would teach web usage history.  Paragraphs [0022]-[0024].  Chandrasekar does not identify attributes of a listing or product based on information obtained by an entity other than the user and then obtain a plurality of potential comments based on the non-textual user feedback to select one or more of the plurality of potential comments based on the attributes.  Therefore, Chandrasekar does not teach all the elements of Applicant's claims. 
Sriram, US Patent No. 9,607,325 B1, “Behavior-Based Item Review System.”  Sriram teaches, after receiving a non-textual rating option (Col 14 Ln 5-20), receiving a prompt to review an attribute specific to the product (Col 14 Ln 21-46).  Sriram does not teach obtaining a plurality of potential comments based on the non-textual user feedback and selecting one or more of the plurality of potential comments based on the attributes (of a listing – in other words, product).  Therefore, Siriam does not teach all the limitations of Applicant's claims.  
Chea et al., US PGPUB 2007/0244888 A1, “Affinity Attributes for Product Assessment.”  
Chea teaches that keywords are presented to a user for selection in a review.  Paragraphs [0026]-[0027].  However, Chea does not teach that comments are obtained based on non-textual user feedback and that a plurality of potential comments (as opposed to keywords) are selected based on the attributes (of the product or listing).  
  Therefore, though Applicant's claims are subject to a double patenting rejection, they are allowable over the aforementioned prior art, here made of record.
Claim Interpretation – 101
This 101 eligibility analysis follows the most recent revision of the MPEP (June 2020).  Applicant's claims are patent eligible because they do not recite an abstract idea or, alternatively, integrate any alleged abstract idea into a practical application.  Applicant's limitations of claims 1, 8, and 15, which are similar in scope, recite the following improvement to the functionality of a computer:
Cause presentation, within a graphical user interface of a computer system, of a plurality of graphical representations of different visible quantities, the graphical representations being selectable graphical user interface elements
Receive non-textual user feedback … from a user by detecting user selection, within the graphical user interface, of one of the plurality of graphical representations;
…
Obtain a plurality of potential comments based on the non-textual user feedback;
Select one or more of potential comments based on the non-textual user feedback; and
Cause the selected one or more of the plurality of potential comments to be displayed, in the graphical user interface, alongside the user selected one of the plurality of graphical representations, to the user for selection and posting, each of the plurality of potential comments being displayed in a separately selectable user interface element

are, at the least, a practical application because these limitations are an improvement to graphical user interfaces.  The improvement is identified in the specification so that one 
Consumers are shopping online for a growing variety of products and services and may conduct searches to locate items that are available for purchase or to access information regarding the items. Many consumers trust reviews from other consumers more than any other type of review, but it can be difficult to motivate consumers to review items they have purchased due to the effort involved in creating and posting the review. This problem is exacerbated by the rise of mobile devices, which often have small screens and/or keyboards (usually built into the screens) and thus are more difficult to type on. As a result, reviews can be skewed towards the extremes. Generally, consumers who either really love a product or really hate a product are the most likely to post reviews and, as such, reviews can be dominated by 5-star and 1-star reviews (on a scale of 1 to 5 stars). Making the review process less time and thought intensive for consumers will increase the number of review's and ultimately aid in providing a more representative sample of consumer opinion.

Par 003. 
Applicant's invention recites an improvement that displays a comment alongside the user selected non-textual feedback which prevents the problem of negotiating too much information on a small screen.  This is similar to the improvement in Core Wireless where an application summary was displayed with selectable data for the user to launch a respective application.  See MPEP 2106.05(a), Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018).  Similar to Id., Applicant's invention displays a comment alongside the non-textual user feedback (like selecting a star) so that the user's review is facilitated on a small screen.  Further, this claimed solution describes through the limitations how the desired outcome (better reviews) are achieved.  See MPEP 2106.05(a), DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. Id.  
	If Applicant's claims recite an abstract idea, then the technical solution claimed is a practical application because an improvement in the functioning of a computer is a practical application.  See MPEP 2106.04(d).  Therefore, regardless if any alleged abstract idea is recited, Applicant's claims are allowable at Prong 1 or Prong 2 of the Abstract Idea analysis in following examination guidelines as of the June 2020 MPEP revision.  
	For these reasons, Examiner has determined that the claims are patent eligible under the most recent USPTO guidelines.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689